DETAILED ACTION
Claims 1-19 are presented for examination.
Claims 1-4, 6-17, and 19 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/22/2021 and 06/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
The objection to the title is hereby withdrawn based on Applicant’s amendment.
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
Although Li discloses the feedback of the ACK/NACK, the feedback of the ACK/NACK is a feedback for the reception of the PDSCH scheduled by the DCI, rather than a direct feedback for the reception of the DCI on the PDCCH, which is just a situation in the background of the description of the present application, [Remarks, pages 14-18].


As per the first argument,
As indicated in the previous rejection and below, Li discloses wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message [fig. 3a, paragraphs 0148, 0157, 0162, 0194, wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message (HARQ information includes ACK information or NACK information)]; and … sending, by the terminal, the acknowledgement message to the base station when the first downlink control signaling is successfully received and sending the non-acknowledgement message to the base station when the first downlink control signaling is not successfully received [fig. 3a, paragraphs 0148, 0157, 0162, 0194, sending, by the terminal (UE may feed back an ACK/NACK), the acknowledgement message to the base station (receiving, by the base station) when the first downlink control signaling is successfully received and sending the non-acknowledgement message to the base station when the first downlink control signaling is not successfully received (when the information of a dedicated control channel (DCCH) is correctly received, the UE feeds back an ACK; when the information is incorrectly received, the UE feeds back a NACK)].

Regarding sending the acknowledgement message to the base station when the first downlink control signaling is successfully received and sending the non-acknowledgement message to the base station when the first downlink control signaling is not successfully received, Li discloses in Figure 3a, paragraphs 0148, 0149, 0157, 0162, and 0194.
[AltContent: arrow][AltContent: textbox (HARQ information includes ACK information or NACK information)] 
    PNG
    media_image1.png
    296
    410
    media_image1.png
    Greyscale

[0148] When the first signaling is the physical layer signaling, optionally, the first signaling is downlink control information (DCI). Before receiving or sending service data, the user equipment needs to know DCI configured by the eNB for the user equipment. The DCI is carried on a physical downlink control channel (PDCCH) or an enhanced PDCCH (ePDCCH). In addition, the first signaling may also be carried on other downlink control channels, such as a physical hybrid automatic repeat request indicator channel (PHICH) and an enhanced PHICH (ePHICH). When the first signaling is the DCI, the DCI includes a bit field indicating the ACK/NACK feedback manner. The base station may activate or deactivate the bit field by using high layer signaling. When the bit field is activated, the base station may indicate the ACK/NACK feedback manner by using the DCI; when the bit field is deactivated, the base station cannot indicate the ACK/NACK feedback manner by using the DCI, which may also indicate that the ACK/NACK feedback manner is to always feed back an ACK/NACK. A specific design method of the bit field includes:

[0149] Method 1: one bit is used to indicate the ACK/NACK feedback manner requested by the UE. For example, "0" indicates that an ACK/NACK is not fed back, and "1" indicates that the ACK/NACK is fed back; or "0" indicates that an ACK/NACK is fed back, and "1" indicates that the ACK/NACK is not fed back; or 

[0157] For example, when the information carried by the PDSCH includes a dedicated control channel (DCCH), when receiving the PDSCH carrying the DCCH, the user equipment may determine that an HARQ feedback manner corresponding to the PDSCH is to feedback an ACK/NACK, no matter whether the first signaling indicates feeding back or not feeding back.

[0162] When the first signaling indicates that the HARQ feedback information is fed back, the UE may feed back an ACK/NACK in an uplink subframe at an ACK/NACK feedback moment, or feed back the ACK/NACK on a PUCCH and/or PUSCH at the ACK/NACK feedback moment; or when the first signaling indicates that the HARQ feedback information is not fed back, the UE may not feed back an ACK/NACK in an uplink subframe at an ACK/NACK feedback moment, or may not feed back the ACK/NACK on a PUCCH and/or PUSCH at the ACK/NACK feedback moment.

[0194] when the time from the moment at which the UE successfully receives the PDCCH or the PDSCH for the last time to the current time exceeds the validity period, the first signaling is invalidated; and/or

In other words, Li discloses when the information of a dedicated control channel (DCCH) is correctly received, the UE feeds back an ACK; when the information is incorrectly received, the UE feeds back a NACK.

Therefore, given that Li discloses base station may indicate the ACK/NACK feedback manner by using the DCI, and the UE feeds back an ACK or a NACK based on whether the information is correctly received or not, then Li clearly discloses sending the acknowledgement message to the base station when the first downlink control signaling is successfully received and sending the non-acknowledgement message to the base station when the first downlink control signaling is not successfully received.

Regarding the rejection of claims 7 and 14, claims 7 and 14 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 7 and 14, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-6, 8-13, and 15-19, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., (hereinafter Li), U.S. Publication No. 2015/0326354.

As per claim 1, Li discloses a control signaling transmission method [paragraphs 0032, 0168, a control signaling transmission method], comprising: 
fig. 2, step 21, receiving, by a terminal (user equipment receives first signaling sent by a base station)], a first downlink control signaling sent by a base station [fig. 2, 3a, 4a, paragraphs 0044, 0148, 0160, receiving, by a terminal a first downlink control signaling sent by a base station (DCI configured by the eNB for the user equipment; DCI is carried on a physical downlink control channel (PDCCH) or an enhanced PDCCH (ePDCCH))]; 
determining, by the terminal, according to the first downlink control signaling, whether there is a need to feed back acknowledgment information corresponding to a reception of the first downlink control signaling [fig. 2 (step 22), 3a, 4a, paragraphs 0044, 0148-0150, 0161, 0162, determining, by the terminal, according to the first downlink control signaling, whether there is a need to feed back acknowledgment information corresponding to a reception of the first downlink control signaling (user equipment feeds back or does not feed back the HARQ feedback information to the base station according to the first signaling)], wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message [fig. 3a, paragraphs 0148, 0157, 0162, 0194, wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message (HARQ information includes ACK information or NACK information)]; and 
if the terminal needs to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling [paragraphs 0086, 0088, 0143, 0164, if the terminal needs to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling (processing module, configured to feed back or to not feed back the HARQ feedback information to the base station according to the first signaling received; sending module, configured to send an HARQ feedback information request command to the base station)], sending, by the terminal, the acknowledgement message to the base station when the first downlink control signaling is successfully received and sending the non-acknowledgement message to the base station when the first downlink control signaling is not successfully received [fig. 3a, paragraphs 0148, 0157, 0162, 0194, sending, by the terminal (UE may feed back an ACK/NACK), the acknowledgement message to the base station (receiving, by the base station) when the first downlink control signaling is successfully received and sending the non-acknowledgement message to the base station when the first downlink control signaling is not successfully received (when the information of a dedicated control channel (DCCH) is correctly received, the UE feeds back an ACK; when the information is incorrectly received, the UE feeds back a NACK)].

As per claim 2, Li discloses the method according to claim 1, wherein the determining, by the terminal, according to the first downlink control signaling, whether there is a need to feed back acknowledgment information corresponding to a reception of the first downlink control signaling comprises: 
obtaining, by the terminal, a value of a preset bit in the first downlink control signaling, and determining, according to the value of the preset bit, whether there is a need to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling [paragraphs 0021, 0022, 0142, 0149, obtaining, by the terminal, a value of a preset bit in the first downlink control signaling, and determining, according to the value of the preset bit, whether there is a need to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling (DCI includes a bit field indicating the feedback manner of the HARQ feedback information; "0" indicates that an ACK/NACK is fed back)].

As per claim 3, Li discloses the method according to claim 1, wherein the determining, by the terminal, according to the first downlink control signaling, whether there is a need to feed back acknowledgment information corresponding to a reception of the first downlink control signaling comprises: 
receiving, by the terminal, a type of information pre-configured by the base station and for which the acknowledgement information needs to be fed back, or pre-storing, by the terminal, a type of the information for which the acknowledgement information needs to be fed back [paragraphs 0116, 0125, 0181, 0202, 0272, receiving, by the terminal, a type of information pre-configured by the base station and for which the acknowledgement information needs to be fed back, or pre-storing, by the terminal, a type of the information for which the acknowledgement message needs to be fed back (predefinition is performed on the UE side)]; and 
determining, according to the type of the information comprised in the first downlink control signaling, whether there is a need to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling [fig. 2, (step 22), paragraphs 0038, 0103, 0133, 0142, 0160, determining, according to the type of the information comprised in the first downlink control signaling, whether there is a need to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling (the user equipment may … determine the ACK/NACK feedback manner according to the first signaling)].

As per claim 4, Li discloses the method according to claim 1, wherein if the terminal needs to feed back acknowledgement information corresponding to the reception of the first downlink control signaling, the method further comprises: 
obtaining, by the terminal, from the first downlink control signaling, information about a resource allocated by the base station to the terminal, wherein the resource is used by the terminal to feed back the acknowledgement information [paragraphs 0019, 0067, 0150, 0158, 0260, obtaining, by the terminal, from the first downlink control signaling, information about a resource allocated by the base station to the terminal, wherein the resource is used by the terminal to feed back the acknowledgement information (resource information required by the HARQ feedback information)].

As per claim 7, Li discloses a base station [fig. 5, paragraph 0226, a base station (base station 50)], comprising: 
a processor, a memory, a transceiver and a bus, the processor, the memory and the transceiver being coupled by the bus, wherein the transceiver is configured to transmit and receive signals and communicate with a terminal [fig. 2, step 21, communicate with a terminal (user equipment receives first signaling sent by a base station)], the memory is configured to store a set of program codes, and the processor is configured to invoke the program codes stored in the memory [fig. 5, paragraphs 0226, 0253, 0272, a processor, a memory, a transceiver and a bus, the processor, the memory and the transceiver being coupled by the bus, wherein the transceiver is configured to transmit and receive signals and communicate with a terminal, the memory is configured to store a set of program codes, and the processor is configured to invoke the program codes stored in the memory] and perform following operations: 
sending, through the transceiver [fig. 5, paragraphs 0249, 0253, sending, through the transceiver (sending module may be a transmitter or a transceiver)], a first downlink control signaling to the terminal [fig. 2, 3a, 4a, 5, paragraphs 0044, 0148, 0160, sending, through the transceiver a first downlink control signaling to the terminal (DCI configured by the eNB for the user equipment; DCI is carried on a physical downlink control channel (PDCCH) or an enhanced PDCCH (ePDCCH))], and indicating, through the first downlink control signaling, whether the terminal needs to feed back acknowledgement information corresponding to a reception of the first downlink control signaling [fig. 2 (step 22), 3a, 4a, paragraphs 0044, 0148-0150, 0161, 0162, indicating, through the first downlink control signaling, whether the terminal needs to feed back acknowledgement information corresponding to a reception of the first downlink control signaling (user equipment feeds back or does not feed back the HARQ feedback information to the base station according to the first signaling)], wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message [fig. 3a, paragraphs 0148, 0157, 0162, 0194, wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message (HARQ information includes ACK information or NACK information)]; and 
receiving, through the transceiver, the acknowledgement message fed back by the terminal when the first downlink control signaling is successfully received by the terminal fig. 3a, paragraphs 0148, 0157, 0162, 0194, receiving, through the transceiver, the acknowledgement message fed back by the terminal (UE may feed back an ACK/NACK), when the first downlink control signaling is successfully received by the terminal and receiving, through the transceiver, the non-acknowledgement message fed back by the terminal when the first downlink control signaling is not successfully received by the terminal (when the information of a dedicated control channel (DCCH) is correctly received, the UE feeds back an ACK; when the information is incorrectly received, the UE feeds back a NACK)], if the base station indicates that the terminal needs to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling [paragraphs 0086, 0088, 0143, 0164, if the base station indicates that the terminal needs to feed back the acknowledgement information message corresponding to the reception of the first downlink control signaling (processing module, configured to feed back or to not feed back the HARQ feedback information to the base station according to the first signaling received; sending module, configured to send an HARQ feedback information request command to the base station)].

As per claim 8, Li discloses the base station according to claim 7, 
wherein the processor is specifically configured to configure a preset bit in the first downlink control signaling to indicate whether the terminal needs to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling [paragraphs 0021, 0022, 0142, 0149, wherein the processor is specifically configured to configure a preset bit in the first downlink control signaling to indicate whether the terminal needs to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling (DCI includes a bit field indicating the feedback manner of the HARQ feedback information; "0" indicates that an ACK/NACK is fed back)].

As per claim 9, Li discloses the base station according to claim 7, wherein the processor is specifically configured to pre-configure a type of information for which the acknowledgement information needs to be fed back, and send, through the transceiver, the type of the information to the terminal, or a type of the information for which the acknowledgement information needs to be fed back is pre-stored by the terminal [paragraphs 0116, 0125, 0181, 0202, 0272, wherein the processor is specifically configured to pre-configure a type of information for which the acknowledgement information needs to be fed back, and send, through the transceiver, the type of the information to the terminal, or a type of the information for which the acknowledgement information needs to be fed back is pre-stored by the terminal (predefinition is performed on the UE side)]; and 
the processor is further configured to indicate, through the type of the information comprised in the first downlink control signaling, whether the terminal needs to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling [fig. 2, (step 22), paragraphs 0038, 0103, 0133, 0142, 0160, indicate, through the type of the information comprised in the first downlink control signaling, whether the terminal needs to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling (the user equipment may … determine the ACK/NACK feedback manner according to the first signaling)].

As per claim 10, Li discloses the base station according to claim 7, wherein if the base station indicates that the terminal needs to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling, the processor is further configured to: 
allocate, to the terminal, a resource for feeding back the acknowledgment information, wherein information about the resource is comprised in the first downlink control signaling [paragraphs 0019, 0067, 0150, 0158, 0260, allocate, to the terminal, a resource for feeding back the acknowledgment information, wherein information about the resource is comprised in the first downlink control signaling (resource information required by the HARQ feedback information)].

As per claim 11, Li discloses the base station according to claim 7, wherein the processor is specifically configured to: 
allocate, according to a current resource occupation, a physical uplink control channel resource to the terminal for feeding back the acknowledgement information [paragraphs 0116, 0135, 0151, 0166, allocate, according to a current resource occupation, a physical uplink control channel resource to the terminal for feeding back the acknowledgement information (ACK/NACK is carried on a physical uplink control channel (PUSCH) for sending; current ACK/NACK feedback manner)]. 

As per claim 14, Li discloses a terminal [fig. 6, paragraph 0256, a terminal (user equipment 60)], comprising: 
a processor, a memory, a transceiver and a bus, the processor, the memory and the transceiver being coupled by the bus, wherein the transceiver is configured to transmit and receive signals and communicate with a base station, the memory is configured to store a set of program codes, and the processor is configured to invoke the program codes stored in the memory [fig. 6, paragraphs 0256, 0260, 0272, a processor, a memory, a transceiver and a bus, the processor, the memory and the transceiver being coupled by the bus, wherein the transceiver is configured to transmit and receive signals and communicate with a base station, the memory is configured to store a set of program codes, and the processor is configured to invoke the program codes stored in the memory (user equipment 60 includes a receiving module 61 and a processing module 62)] and perform following operations: 
receiving, through the transceiver [fig. 2, step 21, receiving, through the transceiver (receiving module 61) by a terminal (user equipment receives first signaling sent by a base station)], a first downlink control signaling sent by the base station [fig. 2, 3a, 4a, paragraphs 0044, 0148, 0160, receiving, by a terminal a first downlink control signaling sent by a base station (DCI configured by the eNB for the user equipment; DCI is carried on a physical downlink control channel (PDCCH) or an enhanced PDCCH (ePDCCH))]; 
determining, according to the first downlink control signaling, whether there is a need to feed back acknowledgment information corresponding to a reception of the first downlink control signaling [fig. 2 (step 22), 3a, 4a, paragraphs 0044, 0148-0150, 0161, 0162, determining, according to the first downlink control signaling, whether there is a need to feed back acknowledgment information corresponding to a reception of the first downlink control signaling (user equipment feeds back or does not feed back the HARQ feedback information to the base station according to the first signaling)], wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message [fig. 3a, paragraphs 0148, 0157, 0162, 0194, wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message (HARQ information includes ACK information or NACK information)]; and 
sending, through the transceiver, the acknowledgement message to the base station when the first downlink control signaling is successfully received and sending, through the transceiver, the non-acknowledgement message to the base station when the first downlink control signaling is not successfully received [fig. 3a, paragraphs 0148, 0157, 0162, 0194, sending, by the terminal (UE may feed back an ACK/NACK), the acknowledgement message to the base station (receiving, by the base station) when the first downlink control signaling is successfully received and sending the non-acknowledgement message to the base station when the first downlink control signaling is not successfully received (when the information of a dedicated control channel (DCCH) is correctly received, the UE feeds back an ACK; when the information is incorrectly received, the UE feeds back a NACK)], if the terminal needs to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling [paragraphs 0086, 0088, 0143, 0164, if the terminal needs to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling (processing module, configured to feed back or to not feed back the HARQ feedback information to the base station according to the first signaling received; sending module, configured to send an HARQ feedback information request command to the base station)].

As per claim 15, Li discloses the terminal according to claim 14, wherein the processor is specifically configured to: 
obtain a value of a preset bit in the first downlink control signaling, and determining, according to the value of the preset bit, whether there is a need to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling [paragraphs 0021, 0022, 0142, 0149, obtain a value of a preset bit in the first downlink control signaling, and determining, according to the value of the preset bit, whether there is a need to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling (DCI includes a bit field indicating the feedback manner of the HARQ feedback information; "0" indicates that an ACK/NACK is fed back)].

As per claim 16, Li discloses the terminal according to claim 14, wherein the processor is specifically configured to: 
receive, through the transceiver, a type of information pre-configured by the base station and for which the acknowledgement information needs to be fed back, or a type of the information for which the acknowledgement information needs to be fed back is pre-stored by the terminal [paragraphs 0116, 0125, 0181, 0202, 0272, receive, through the transceiver, a type of information pre-configured by the base station and for which the acknowledgement information needs to be fed back, or a type of the information for which the acknowledgement information needs to be fed back is pre-stored by the terminal (predefinition is performed on the UE side)]; and 
the processor is further configured to determine, according to the type of the information comprised in the first downlink control signaling, whether there is a need to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling [fig. 2, (step 22), paragraphs 0038, 0103, 0133, 0142, 0160, determine, according to the type of the information comprised in the first downlink control signaling, whether there is a need to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling (the user equipment may … determine the ACK/NACK feedback manner according to the first signaling)].

As per claim 17, Li discloses the terminal according to claim 14, wherein if the terminal needs to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling, the processor is further configured to: 
obtain, from the first downlink control signaling, information about a resource allocated by the base station to the terminal, wherein the resource is used by the terminal to feed back the acknowledgement information [paragraphs 0019, 0067, 0150, 0158, 0260, obtain, from the first downlink control signaling, information about a resource allocated by the base station to the terminal, wherein the resource is used by the terminal to feed back the acknowledgement information (resource information required by the HARQ feedback information)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Kim et al., (hereinafter Kim), U.S. Publication No. 2019/0109672.

As per claim 5, Li discloses the method according to claim 1, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)], Li does not explicitly discloses the method further comprises: obtaining version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings; and feeding back, through a pre-configured physical uplink control channel resource, the version number information to the base station.
paragraphs 0082, 0188, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (DCI transports resource assignment information for a UE group)], the method further comprises: obtaining version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling [table 4, 5, paragraphs 0190, 0191, obtaining version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling (BS according to the present invention may indicate RVs and channel coding schemes through fields of DCI)]; and feeding back, through a pre-configured physical uplink control channel resource, the version number information to the base station [paragraphs 0082, 0190, 0191, feeding back, through a pre-configured physical uplink control channel resource, the version number information to the base station (DCI transports UL resource assignment information; RV number of transmitted coded bits used for HARQ)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Li by including obtaining version number information from the common downlink control signaling by Kim because it would provide the Li’s method with the enhanced capability of efficiently transmit and receive a data signal [Kim, paragraphs 0026, 0188].

As per claim 6, Li discloses the method according to claim 1, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)], and feeding back the acknowledgement information to the base station [paragraphs 0116, 0127, 0152, feeding back the acknowledgement information to the base station (a UE needs to feed back a reception result to a base station)]. Li does not explicitly discloses the method further comprises: obtaining version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings; receiving a second downlink control signaling sent by the base station to the terminal, wherein the second downlink control signaling comprises a version number of the common downlink control signaling that needs to be acknowledged by the terminal, and resource information that is allocated to the terminal for feeding back the acknowledgement information.
However, Kim teaches wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0082, 0188, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (DCI transports resource assignment information for a UE group)], the method further comprises: obtaining version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling [table 4, 5, paragraphs 0190, 0191, obtaining version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling (BS according to the present invention may indicate RVs and channel coding schemes through fields of DCI)]; receiving a second downlink control signaling sent by the base station to the terminal, wherein the second downlink control signaling comprises a version number of the common downlink control signaling that needs to be acknowledged by the terminal, and resource information that is allocated to the terminal for feeding back the acknowledgement information [table 4, 5, paragraphs 0190, 0191, receiving a second downlink control signaling sent by the base station to the terminal, wherein the second downlink control signaling comprises a version number of the common downlink control signaling that needs to be acknowledged by the terminal, and resource information that is allocated to the terminal for feeding back the acknowledgement information (BS according to the present invention may indicate RVs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Li by including obtaining version number information from the common downlink control signaling by Kim because it would provide the Li’s method with the enhanced capability of efficiently transmit and receive a data signal [Kim, paragraphs 0026, 0188].

As per claim 12, Li discloses the base station according to claim 7, wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)], Li does not explicitly discloses the processor is further configured to add version number information to the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling; and receive, through the transceiver, the version number information that is fed back by the terminal through a pre-configured physical uplink control channel resource, after sending the common downlink control signaling and indicating, through the common downlink control signaling, that the terminal needs to feed back the acknowledgement information corresponding to the reception of the common downlink control signaling.
However, Kim teaches wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0082, 0188, wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (DCI transports resource assignment information for a UE group)] the processor is further configured to add version number information to the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling [table 4, 5, paragraphs 0190, 0191, add version number information to the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling (BS according to the present invention may indicate RVs and channel coding schemes through fields of DCI)]; and receive, through the transceiver, the version number information that is fed back by the terminal through a pre-configured physical uplink control channel resource, after sending the common downlink control signaling and indicating, through the common downlink control signaling, that the terminal needs to feed back the acknowledgement information corresponding to the reception of the common downlink control signaling [paragraphs 0082, 0190, 0191, a pre-configured physical uplink control channel resource, after sending the common downlink control signaling and indicating, through the common downlink control signaling, that the terminal needs to feed back the acknowledgement information corresponding to the reception of the common downlink control signaling (DCI transports UL resource assignment information; RV number of transmitted coded bits used for HARQ)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the base station described in Li by including obtaining version number information from the common downlink control signaling by Kim because it would provide the Li’s base station with the enhanced capability of efficiently transmit and receive a data signal [Kim, paragraphs 0026, 0188].

As per claim 13, Li discloses the base station according to claim 7, wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)], and resource information that is allocated to the terminal for feeding back the acknowledgement message [paragraphs 0116, 0127, 0152, resource information that is allocated to the terminal for feeding back the acknowledgement message (a UE needs to feed back a reception result to a base station)]. Li does not explicitly discloses wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals, the processor is further configured to add version number information to the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling; and send, through the transceiver, a second downlink control signaling to the terminal after sending the common downlink control signaling, wherein the second downlink control signaling comprises a version number of the common downlink control signaling that needs to be acknowledged by the terminal, and resource information that is allocated to the terminal for feeding back the acknowledgement information.
However, Kim teaches wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)] the processor is further configured to add version number information to the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling [table 4, 5, paragraphs 0190, 0191, the processor is further configured to add version number information to the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling (BS according to the present invention may indicate RVs and channel coding schemes through fields of DCI)]; and table 4, 5, paragraphs 0190, 0191, send, through the transceiver, a second downlink control signaling to the terminal after sending the common downlink control signaling, wherein the second downlink control signaling comprises a version number of the common downlink control signaling that needs to be acknowledged by the terminal, and resource information that is allocated to the terminal for feeding back the acknowledgement information (BS according to the present invention may indicate RVs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the base station described in Li by including obtaining version number information from the common downlink control signaling by Kim because it would provide the Li’s base station with the enhanced capability of efficiently transmit and receive a data signal [Kim, paragraphs 0026, 0188].

As per claim 18, Li discloses the terminal according to claim 14, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)], Li does not explicitly discloses the processor is further configured to obtain version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings; and feed back, through the transceiver, the version number information to the base station through a pre-configured physical uplink control channel resource.
However, Kim teaches the processor is further configured to obtain version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings [table 4, 5, paragraphs 0190, 0191, obtain version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings (BS according to the present invention may indicate RVs and channel coding schemes through fields of DCI)]; feed back, through the transceiver, the version number information to the base station through a pre-configured physical uplink control channel resource [table 4, 5, paragraphs 0190, 0191, feed back, through the transceiver, the version number information to the base station through a pre-configured physical uplink control channel resource (BS according to the present invention may indicate RVs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the terminal described in Li by including obtaining version number information from the common downlink control signaling by Kim because it would provide the Li’s terminal with the enhanced capability of efficiently transmit and receive a data signal [Kim, paragraphs 0026, 0188].

As per claim 19, Li discloses the terminal according to claim 14, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)], and feed back, through the transceiver, the acknowledgement information to the base station [paragraphs 0116, 0127, 0152, feed back, through the transceiver, the acknowledgement information to the base station (a UE needs to feed back a reception result to a base station)]. Li does not explicitly discloses the processor is further configured to obtain version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings; receive, through the transceiver, a second downlink control signaling sent by the base station to the terminal, wherein the second downlink control signaling comprises a version number of the common downlink control signaling that needs to be acknowledged by the terminal, and resource information that is allocated to the terminal for feeding back the acknowledgement information.
However, Kim teaches wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0082, 0188, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (DCI transports resource assignment information for a UE group)], the processor is further configured to obtain version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings [table 4, 5, paragraphs 0190, 0191, obtain version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings (BS according to the present invention may indicate RVs and channel coding schemes through fields of DCI)]; receive, through the transceiver, a second downlink control signaling sent by the base station to the terminal, wherein the second downlink control signaling comprises a version number of the common downlink control signaling that needs to be acknowledged by the terminal, and resource information that is allocated to the terminal for feeding back the acknowledgement information [table 4, 5, paragraphs 0190, 0191, receive, through the transceiver, a second downlink control signaling sent by the base station to the terminal, wherein the second downlink control signaling comprises a version number of the common downlink control signaling that needs to be acknowledged by the terminal, and resource information that is allocated to the terminal for feeding back the acknowledgement information (BS according to the present invention may indicate RVs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the terminal described in Li by including obtaining version number information from the common downlink control Kim, paragraphs 0026, 0188].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/JACKIE ZUNIGA ABAD/Primary Examiner, Art Unit 2469